Citation Nr: 0114493	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-04 182A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
increased heart disability as secondary to VA prescribed 
medication.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1953 to January 1956.

2.	On May 18, 2001, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Wichita, 
Kansas, that the veteran died on April [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).



ORDER

The appeal is dismissed.



		
	          G. H. SHUFELT
	Member, Board of Veterans' Appeals

 



